Howe, J.
The only question raised in this ease hy the plaintiff,, appellant, is in reply to the defendant’s plea of prescription to throe of the five notes in suit. They matured, respectively, on the fifth of' February, 1860, 1861 and 1862. Citation was served March 25, 1867. More than five years having elapsed between maturity and citation, it-would seem that tlie plea of prescription was properly maintained on the authority of numerous decisions.
The appellant states in his brief that he does not contend that-prescription was suspended hy the war, but that it was interrupted by tbe fact that the plaintiff resided in New Orleans during the war,, while the defendant resided within the Confederate lines. We do not" *554find in our code any sucli cause of interruption defined. We are there told that prescription is interrupted by citation and by acknowledgment, and by the causes which are explained in the first section of chapter third of the twenty-third title of the code. C. C. 3460, 3461, 3551, 3516, 3517. The cause of interruption suggested by appellant is not in this category; nor can we imagine that (as he contends) the “natural interruption” of article 3517 has any relation to the facts of this case.
Judgment affirmed,'